                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

                                                  *
VALENE POWELL,
                                                  *
        Plaintiff,
                                                  *
v.                                                            Case No.: PWG-18-535
                                                  *
WHEATON WIC CENTER,
                                                  *
        Defendant.
                                                  *
*       *      *       *       *      *       *       *       *      *       *       *      *   *

                           MEMORANDUM OPINION AND ORDER

        Plaintiff Valene Powell scheduled an appointment at the Wheaton WIC Center operated by

CCI Health & Wellness Services (“CCI”)1 for January 18, 2018, with the understanding that CCI

would provide an American Sign Language (“ASL”) interpreter for her. Compl. 6, ECF No. 1.2




1
  Defendant Community Clinic, Inc., improperly identified in the Complaint as “Wheaton WIC
Center,” operates with the trade name CCI Health & Wellness Services and will be referred to in
this Memorandum Opinion and Order as CCI. See Def.’s Mem. 1, ECF No. 22-1. The Clerk will
update the docket to reflect Defendant’s proper name.
        CCI is a nonprofit corporation providing health care related services to
        Montgomery and Prince George’s County residents. Among the services provided
        by CCI is the administration of the Special Supplemental Nutrition Program for
        Women, Infants, and Children (“WIC”) in Montgomery County. WIC provides
        federal grants to states for supplemental foods, health care referrals, and nutrition
        education for low-income pregnant, breastfeeding, and non-breastfeeding
        postpartum women, and to infants and children up to age five who are found to be
        at nutritional risk. Among the WIC sites operated by CCI is one in Wheaton,
        Maryland (“Wheaton WIC Center”).
Id. at 2.
2
  For purposes of resolving Defendant’s Motion to Dismiss, I accept Plaintiff’s well-pleaded
allegations as true. See Aziz v. Alcolac, 658 F.3d 388, 390 (4th Cir. 2011).
She arrived for her January 18, 2018 appointment, waited thirty minutes, and then was informed

“no interpreter today,” so she left. After that visit, CCI called Powell repeatedly over the course

of several months, but she has refused to take their calls and states that she “won’t call them back.”

Id. at 8; see also Pl.’s Aug. 28, 2018 Ltr., ECF No. 29 (stating that CCI persists in calling her). In

this lawsuit, Powell alleges that CCI violated the Americans with Disabilities Act of 1990

(“ADA”), 42 U.S.C. §§ 12112–12117, by failing to provide an ASL interpreter for her. Id. at 7–

9. As I best I can discern, she seeks monetary damages of $100,000; it is unclear whether she also

seeks injunctive relief. Id. at 5.

        Pending is CCI’s Motion to Dismiss, ECF No. 22.3 As CCI asserts, Title III of the ADA

does not provide for monetary damages, and insofar as Powell may seek injunctive relief, she has

not established that she has standing to bring a claim for injunctive relief, given that she refuses to

communicate with CCI. Accordingly, I will grant CCI’s Motion and dismiss this case.

                                        Standard of Review

        CCI contends that Powell cannot state a claim for monetary damages and this Court lacks

subject matter jurisdiction over Powell’s claim for injunctive relief because Plaintiff lacks

standing. Def.’s Mem. 1.4 When a defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(1)

for lack of subject matter jurisdiction, asserting a facial challenge that “a complaint simply fails to

allege facts upon which subject matter jurisdiction can be based,” as CCI does here, “the facts




3
 The parties fully briefed the motion. ECF Nos. 22-1, 26, 27. A hearing is not necessary. See
Loc. R. 105.6. 
4
 When a plaintiff does not have standing, her claim is not justiciable. Flast v. Cohen, 392 U.S.
83, 95 (1968); Lansdowne on the Potomac Homeowners Ass’n, Inc. v. OpenBand at Lansdowne,
LLC, 713 F.3d 187, 198 (4th Cir. 2013). “Justiciability is an issue of subject-matter jurisdiction.”
Hamilton v. Pallozzi, 848 F.3d 614, 619 (4th Cir.), cert. denied, 138 S. Ct. 500 (2017).


                                                  2 
alleged in the complaint are assumed to be true and the plaintiff, in effect, is afforded the same

procedural protection as [s]he would receive under a 12(b)(6) consideration.” Adams v. Bain, 697

F.2d 1213, 1219 (4th Cir. 1982); see Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (noting

that, on a motion to dismiss, a plaintiff’s pleading of the elements of standing are “presum[ed] [to]

embrace those specific facts that are necessary to support the claim” (quoting Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 889 (1990))).

       Thus, “the facts alleged in the complaint are taken as true, and the motion must be denied

if the complaint alleges sufficient facts to invoke subject matter jurisdiction.” Kerns v. United

States, 585 F.3d 187, 192 (4th Cir. 2009); see In re KBR, Inc., Burn Pit Litig., 925 F. Supp. 2d

752, 758 (D. Md. 2013) (quoting Kerns, 585 F.3d at 192). This Court must act “on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555–56 (2007) (citations omitted). The burden is on the plaintiff to

establish jurisdiction. Sherill v. Mayor of Balt., 31 F. Supp. 3d 750, 763 (D. Md. 2014) (citing

Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999)).

                                             Discussion

       As noted, Powell brings an ADA claim for monetary damages and perhaps injunctive relief.

Title III of the ADA states that “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182. CCI acknowledges

that it falls within the purview of Title III of the ADA. Def.’s Mem. 7. Nevertheless, “it is well

established that Title III does not create a private cause of action for money damages.” Bray v.

Marriott Int’l, 158 F. Supp. 3d 441, 444 (D. Md. 2016) (quoting Estate of Saylor v. Regal Cinemas,


                                                  3 
Inc., 54 F. Supp. 3d 409, 429–30 (D. Md. 2014) (citing Goodwin v. C.N.J., Inc., 436 F.3d 44, 50

(1st Cir. 2006) (collecting cases))). Accordingly, Powell fails to state a claim against CCI for

money damages under the ADA. See id.; Saylor, 54 F. Supp. 3d at 444.

       Insofar as Powell seeks some form of injunctive relief, CCI contends that she lacks standing

because the Court cannot redress her injuries. This Court may “adjudicate only actual cases and

controversies.” Zaycer v. Sturm Foods, Inc., 896 F. Supp. 2d 399, 407 (D. Md. 2012) (citing U.S.

Const. art. III, § 2; O’Shea v. Littleton, 414 U.S. 488, 493 (1974); Bishop v. Bartlett, 575 F.3d 419,

423 (4th Cir. 2009)). Standing, which addresses who may sue, is one facet of this “constraint of

Article III.” See South Carolina v. United States, --- F.3d ----, No. 18-1684, 2019 WL 124267, at

*7 (4th Cir. Jan. 8, 2019) (quoting Scoggins v. Lee’s Crossing Homeowners Ass’n, 718 F.3d 262,

269 (4th Cir. 2013)). A plaintiff has standing if

       (1) [the plaintiff] has suffered an “injury in fact” that is (a) concrete and
       particularized and (b) actual or imminent, not conjectural or hypothetical; (2) the
       injury is fairly traceable to the challenged action of the defendant; and (3) it is
       likely, as opposed to merely speculative, that the injury will be redressed by a
       favorable decision.

Zaycer, 896 F. Supp. 2d at 408 (quoting Bishop, 575 F.3d at 423); see also Lujan, 504 U.S. at 560–

61 (same).

       A plaintiff’s allegations satisfy the redressability prong if it is “likely, and not merely

speculative, that a favorable decision will remedy the injury.” Friends of the Earth, Inc. v. Gaston

Cooper Recycling Corp., 204 F.3d 149, 154 (4th Cir. 2000). Powell claims that CCI violated the

ADA by failing to provide an ASL interpreter for her on January 18, 2018. Compl. 7–9. CCI

argues that, given that Powell said she “won’t call them back,” id. at 8, there is no remedy the

Court can offer. As CCI correctly asserts, Def.’s Mem. 8:




                                                    4 
          [W]hen a plaintiff requests injunctive relief, he “must allege and prove that there is
          a ‘real and immediate threat’ that he will be wronged again.” Daniels v. Arcade,
          477 Fed.Appx. 125, 129 (4th Cir. 2012) (citing Bryant v. Cheney, 924 F.2d 525,
          529 (4th Cir. 1991)). This requirement means a plaintiff must “state a plausible
          allegation that there is a likelihood that he will suffer future harm,” Daniels, 477
          Fed.Appx. at 130, and that likelihood must be greater than a “mere possibility.”
          Nat'l All. for Accessibility, Inc. v. CMG Bethesda Owner LLC, Civil No. JFM-12-
          1864, 2012 WL 6108244, at *4 (D. Md. Dec. 7, 2012). Prior injury constitutes
          probative “evidence bearing on whether there is a real and immediate threat of
          repeated injury.” Lyons, 461 U.S. at 102. But prior injury itself is insufficient; the
          complaint must 1) “describe [plaintiff’s] concrete, specific plans to return to the
          locus of the injury” and 2) “indicate that the plaintiff is likely to suffer the same
          injuries upon return.” Lujan, 504 U.S. at 564; see also Millbank Hotel Partners,
          2013 WL 653955, at *4.

Nanni v. Aberdeen Marketplace, Inc., No. WMN-15-2570, 2016 WL 2347932, at *2 (D. Md. May

4, 2016) (footnote omitted), vacated on other grounds, 878 F.3d 447 (4th Cir. 2017);5 see also

Nanni v. Aberdeen Marketplace, Inc., 878 F.3d 447, 454 (4th Cir. 2017) (“As further mandated by

Lujan, because Nanni is seeking prospective declaratory and injunctive relief rather than damages,

the allegations in the Complaint of past injuries ‘do[ ] not in [themselves] show a present case or

controversy ... if unaccompanied by any continuing, present adverse effects.’” (quoting Lujan, 504

U.S. at 564)), cert. denied, 138 S. Ct. 2657 (2018).

          Powell asserts that she will not call CCI to schedule a new appointment with an ASL

interpreter. Compl. 8. Notably, in a June 1, 2018 letter order, ECF No. 17, I gave Plaintiff the

opportunity to amend her Complaint, but she stated in correspondence dated June 29, 2018 that

she would not be amending her Complaint. ECF No. 19. And, in the various pieces of

correspondence she has filed, she has not asserted that she will try to communicate with CCI again.

See Pl.’s Corresp., ECF Nos. 16, 18–21, 24, 25, 28, 29. On the contrary, she actually complained

that CCI has harassed her by calling too much and stated that she does not want CCI to contact her

anymore. Pl.’s Aug. 28, 2018 Ltr., ECF No. 29. Thus, based on her well-pleaded allegations, she


5
    CCI quotes this passage from Nanni, albeit without attribution.

                                                    5 
will not call CCI in the future. Consequently, she has not shown a basis for standing to bring a

claim for injunctive relief. See Nanni, 878 F.3d at 454; Nanni, 2016 WL 2347932, at *2.

       Further, while she disputes CCI’s presentation of the facts concerning her January 18, 2018

visit, she does not dispute CCI’s assertion that there is no injunctive relief the Court can offer.

When a defendant’s motion to dismiss a complaint states specific deficiencies that warrant

dismissal, and presents supporting legal arguments, it is the plaintiff’s obligation to respond

substantively to address them. Powell’s failure to respond to CCI’s arguments constitutes

abandonment of any claim for injunctive relief. See Whittaker v. David’s Beautiful People, Inc.,

No. DKC-14-2483, 2016 WL 429963, at *3 n.3 (D. Md. Feb. 4, 2016); Sewell v. Strayer Univ.,

956 F. Supp. 2d 658, 669 n.9 (D. Md. 2013); Ferdinand–Davenport v. Children’s Guild, 742 F.

Supp. 2d 772, 777 & 783 (D. Md. 2010).

       Moreover, any abandoned claims are subject to dismissal with prejudice. Sewell v. Strayer

Univ., No. DKC-12-2927, 2013 WL 6858867, at *4 (D. Md. Dec. 27, 2013) (stating that

“retaliation claim was dismissed with prejudice . . . because she abandoned [the] claim by failing

to address it in the reply brief”); Farrish v. Navy Fed. Credit Union, No. DKC-16-1429, 2017 WL

4418416, at *3 (D. Md. Oct. 5, 2017). Additionally, when a plaintiff has had the opportunity to

amend in response to a defendant’s identification of pleading deficiencies but still fails to state a

claim, dismissal with prejudice is appropriate because another opportunity to amend would be

futile. See Weigel v. Maryland, 950 F. Supp. 2d 811, 825–26 (D. Md. 2013). Accordingly,

dismissal of Powell’s ADA claims with prejudice is appropriate. See id.

                                             ORDER

        Accordingly, it is, this 11th day of February, 2019, hereby ORDERED that




                                                 6 
      1. Defendant’s Motion to Dismiss, ECF No. 22, IS GRANTED;

      2. Plaintiff’s Complaint IS DISMISSED WITH PREJUDICE; and

      3. The Clerk SHALL SEND a copy of this Memorandum Opinion and Order to Plaintiff

         and CLOSE this case.



                                                           /S/
                                                    Paul W. Grimm
                                                    United States District Judge


lyb




                                          7 
